¶36
(dissenting) — At most, this case presents a highly technical statutory error, the kind the legislature has instructed us to disregard unless it affects “the substantial rights of the adverse party.” RCW 4.36.240. Since Sheldon Martin has not met this burden, I respectfully disagree with my colleagues that he is entitled to the extreme remedy of dismissal.
Chambers, J.
¶37 Our legislature has created a system of civil confinement for sexually violent predators who are likely to *517reoffend, chapter 71.09 RCW. Under chapter 71.09 RCW, the State could civilly commit Martin if it proved, beyond a reasonable doubt, that he is a “sexually violent predator” as defined by the act. RCW 71.09.060. See generally In re Det. of Albrecht, 147 Wn.2d 1, 7, 51 P.3d 73 (2002). Our legislature has designated “the prosecuting attorney of the county where the person was convicted or charged” of an offense as the proper entity to either bring a sexually violent predator petition or ask the attorney general to do so. RCW 71.09-.030. Alas, the Thurston County prosecutor asked the attorney general to bring this case, even though Martin was never charged or convicted in Thurston County. I agree with my colleagues that the State failed to follow the letter of the law.
¶38 However, I disagree that Judge McPhee committed reversible error when he denied a motion to dismiss the State’s sexually violent predator petition against Martin because the Thurston County prosecutor asked the attorney general to represent the State in filing the petition. This case might be different had Martin asked for some other, more limited relief. But the Thurston County Superior Court had the constitutional power to hear this petition, and I see no cause to dismiss the petition merely because the “wrong” prosecutor asked the attorney general to file it. See Const, art. IV, § 6. See generally Dougherty v. Dep’t of Labor & Indus., 150 Wn.2d 310, 315-16, 76 P.3d 1183 (2003). Because this is a question of statutory interpretation, our role here is to interpret the intent of the legislature within the constraints of the constitution, not to audit the State’s technical performance. Dep’t of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 9-10, 43 P.3d 4 (2002) (citing State v. J.M., 144 Wn.2d 472, 480, 28 P.3d 720 (2001)).
¶39 I agree with my colleagues that technically, the Thurston County prosecutor should not have asked the attorney general to file this petition. However, I cannot agree that this error deprived either the attorney general of the authority to file or the superior court of the authority to *518hear the petition. Martin suffered a technical, procedural error. From the earliest days of statehood, this court has required some showing that such technical errors affected the substantial rights of the nonprevailing party before we would intervene. E.g., Eakin v. McCraith, 2 Wash. Terr. 112, 117, 3 P. 838 (1882); see also RCW 4.36.240 (harmless error shall be disregarded). Martin is entitled to relief only if he can show he suffered some harm from having the Thurston County prosecutor, as opposed to the Clark County prosecutor, ask the attorney general to initiate these proceedings. He has not met that burden.
¶40 I also disagree with the majority’s assertion that the question presented in this case is exactly the opposite of the question presented in Dougherty, 150 Wn.2d 310. In at least one important way, these cases are strikingly similar. In Dougherty, the relevant statute directed that certain administrative appeals “shall be” filed in a particular county court. Dougherty, 150 Wn.2d at 315 (quoting RCW 51.52-.110). In the case before us, the relevant statute directs that certain prosecutors “may” initiate sexually violent predator petitions. See RCW 71.09.030. In both cases, someone made a mistake: in Dougherty, an appeal was filed in the wrong court; in this case, the wrong prosecutor asked the attorney general to file the case. And in each case, the offended party is entitled to relief, in my view, only if he or she can show harm.
¶41 There certainly are situations where we should dismiss an action filed by the wrong party. See generally Bouckaert v. State Bd. of Land Comm’rs, 84 Wash. 356, 359-60, 146 P. 848 (1915). But the wrong party did not file this case. The legislature vested the attorney general with the authority to file these cases, RCW 71.09.030, and the attorney general filed this one. Maybe the prosecutor in Clark County, where Martin was charged and convicted, had interests that the Thurston County prosecutor thwarted, but that would be for the Clark County prosecutor to tell us. *519Martin has suffered no wrong for which the law gives a remedy.
¶42 I respectfully dissent.
C. Johnson and Owens, JJ., and Bridge, J. Pro Tem., concur with Chambers, J.
Reconsideration denied June 30, 2008.